ORDER

PER CURIAM.
In this personal injury action, Gregory E. O’Neal and his wife, Brenda C. O’Neal, plaintiffs, appeal the grant of summary judgment in favor of Michael B. Flier and Daniel James Vernon, defendants. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).